DETAILED ACTION
Response to Amendment
	The Amendment filed December 20, 2021 has been entered. Claims 1, 4-9, 12-17, and 20 remain pending in the application. 
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-9, 12-17, and 20 are rejected under 35 U.S.C. 112(b) as being unpatentable.
Claims 1, 4-9, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 12-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
comparatively large deep queue” in claim independent claims 1, 9, and 17 is a relative term which renders the claim indefinite. First, the word “comparatively” means “relatively.” The claim is reciting a relatively “large deep queue” and is therefore by definition an indefinite relative term. Next, the term “large deep” in claims 1, 9 and 17 is a relative term which renders the claim indefinite. The term “large deep” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Because the term “large deep” is not defined in the specification, it is unclear how many reads are in a “large deep queue of reads.” For examination, the term will be interpreted to mean a multiple of the read commands to be queued.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 8,375,190) and Ki et al. (US 2013/0297907). 
Regarding claim 1, Hamilton et al. disclose:

A method for managing a solid state storage system with hybrid storage technologies (FIG. 1 System 100 is a hybrid of three types of memory technologies; Col 5 lines 26-31:  system 100 illustrates three different memory types: high performance memory (e.g., battery backed memory 102), middle performance memory (e.g., flash memory 104), and low performance memory (e.g., hard disk 106); characterized either collectively or individually as storage device(s)), comprising:
monitoring one or more storage request streams to identify operating mode characteristics therein (the claim merely requires monitoring by identification; Col 2, lines 10:  data can be monitored or analyzed to determine relevant data attributes; Col 6 lines 57-62:  Monitor component 112 can scrutinize various operations of storage units (e.g., storage 208) to determine functionality. For example, monitor component 112 can acquire information concerning storage characteristics, in particular reference rates that relate to data recorded on storage 208) from among a set of possible operating mode characteristics (Col 2, line 11:  data attributes, such as the number of references to the data per time (e.g., reference rate); Col 5, line 50:  One example reference rate can be I/O reference rates, such as page reference rates), the set of possible operating mode characteristics (Col 5, line 50:  I/O reference rates) corresponding to a set of available operating modes (Col 4, lines 53-65:  applications (or portions thereof) that run at a relatively high I/O density generally perform well on a high performance storage media such as flash memory, which is typically able to withstand data-intensive operations, such as those producing high I/O rates (e.g., high number of accesses)… Conversely, applications that run at a relatively low I/O density can gain appropriate functionality though operation on low performance memory, such as hard disks. For instance, hard disks can be cheaper to obtain, but at the cost of throughput (e.g., a limited I/O density can be supported at one time and thus operations can take longer to complete)) of the hybrid storage technologies (Col 5, lines 25-29:  high performance memory (e.g., battery backed memory 102), middle performance memory (e.g., flash memory 104), and low performance memory (e.g. hard disk 106)), and including a number of reads over a given time period, a number of writes over the given time period (Col 3, line 48:  the term “I/O density” means average I/Os per time over storage space (e.g., number of I/O requests per second per gigabyte; I/Os are read and write operations)…
identifying a current operating mode (Col 4, lines 53-65:  high I/O density…data-intensive) from among the set of available operating modes Col 4, lines 53-65:  (high I/O (i.e. writes and reads) density…data-intensive operations or low I/O density (i.e. not data- intensive)) responsive to the identified operating mode characteristics (Col 4, line 56: data-intensive operations, such as those producing high I/O rates (e.g., high number of accesses); i.e. the operation producing high I/O rates are identified as data-intensive operations); 
predicting a future operating mode responsive to variations in workload requirements to generate at least one future operating mode prediction (Col 7 lines 1-20:  Learn component 204 can make resolutions that concern storage of information. Thus, when a particular application runs on controller 110, it is generally the case that certain information is commonly accessed, while other information is only rarely accessed. In accordance therewith, learn component 204 can modify operation of various components (e.g., artificial intelligence (AI) component 206) to comply with learned data. In an illustrative case, when an e-mail application is launched, contact list data might have an increased number of references (i.e. a prediction). Hence, learn component 204 can instruct artificial intelligence component 206 to prepare for a relatively large number of moves (i.e. a future operating mode of high I/O density) since it is predicted that contact list data will have high or increasing reference rates (i.e. the prediction is based on variations in workload requirements). Such feature can increase efficiency given some actions can take place prior to observation by the monitor component 112 and a preemptive response can mitigate decreased efficiency. Monitor component 112 can use …a dynamic profile (e.g., created through observation of storage devices) to determine where data blocks should be located); Col 7 lines 34-45:  AI component 206 can employ one of numerous methodologies for learning from data and then drawing inferences and/or making determinations related to dynamically storing information across multiple storage units (e.g., Hidden Markov Models (HMMs) and related prototypical dependency models, more general probabilistic graphical models, such as Bayesian networks, e.g., created by structure search using a Bayesian model score or approximation, linear classifiers, such as support vector machines (SVMs), non-linear classifiers, such as methods referred to as "neural network" methodologies, fuzzy logic methodologies, and other approaches that perform data fusion, etc.)), the workload variations including a time evolution of the current operating mode (Col 6, line 14: reference rates will constantly change or evolve over time for data in system 100); and 
controlling, using a controller (FIG. 1 Controller 110 which includes Monitor Component 112), at least one of data placement (Col 7, line 17:  Monitor component 112 can use…a dynamic profile (e.g., created through observation of storage devices) to determine where data blocks should be located)), wear leveling, garbage collection, and read performance of the storage system, responsive to the at least one future operating mode prediction (Col 6, line 37:  Placement in different media can occur automatically; for example, artificial intelligence or machine learning techniques can be utilized to control or facilitate automated placement; see Col 7, lines 1-20), the controller being configured for improving read performance of the storage system (FIG. 8 Step 804 Storing a Data Piece in a Medium; FIG. 8 Step 806 Analyzing a Data Piece Reference Rate; FIG. 8 Step 810 Determining an Appropriate Medium for Storage of the Data Piece Based on a Comparison Result; Col 4, line 53:  applications (or portions thereof) that run at a relatively high I/O density generally perform well on a high performance storage media such as flash memory, which is typically able to withstand data-intensive operations, such as those producing high I/O rates (e.g., high number of accesses). However, flash memory can be more expensive than a low performance memory. Conversely, applications that run at a relatively low I/O density can gain appropriate functionality though operation on low performance memory, such as hard disks. For instance, hard disks can be cheaper to obtain, but at the cost of throughput (e.g., a limited I/O density can be supported at one time and thus operations can take longer to complete) by placing duplicate data in the storage system (FIG. 8 Step 812 Is the Data Piece to be Moved?; Col 9, line 15:  data 505 that can be received by controller 110 for storing to storage media 504-508. Data 502 can originate from any number of different sources. For example, data 502 can be downloaded, received from a computer, an application, or another storage medium and so on; One of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that data received from a source storage medium is a copy, or duplicate, of the data stored at the source).
*Note, since the claim fails to recite what an “operating mode” is, an “operating mode” could be interpreted as a normal mode, an idle mode, a throttle mode, an access mode, a sequential access mode, a random access mode, a read mode, a write mode, a sleep mode, a delay mode, a standby mode, a hybrid mode, a hard disk drive mode, a solid state drive mode, an addressing mode, a power savings mode, a low power mode, an application mode, a kernel mode, a user mode. Therefore, Hamilton discloses an “operating mode” as I/O density, discussed supra. Additionally, since the claim fails to recite what “operating mode characteristics” are, “operating mode characteristics” could be interpreted as characteristics associated with the possible interpretations of “an operating mode.” Therefore, Hamilton discloses “operating mode characteristics” as I/O reference rates, see discussion supra.
	Hamilton et al. do not appear to explicitly teach operating mode characteristics that include “sequential write streams in the presence or in the absence of additional concurrent reads and writes, a presence of isolated reads, a presence of a comparatively large deep queue of reads, the comparatively large deep queue of reads including additional reads scheduled upon delivery of read completions from a flash.” However, Ki et al. disclose:
sequential write streams in the presence or in the absence of additional concurrent reads and writes (Examiner interprets sequential write streams in the presence or in the absence of additional concurrent reads and writes to be any sequential write stream), a presence of isolated reads ([0054] The reconfigurable storage device 102 may further include a plurality of operational features, referred to here as a feature set 120. In one embodiment, the feature set 120 may include hardware operation (e.g., clock frequency, over-provisioning ratio), command scheduling policy (e.g., read over write, random access over sequential access, small request over big request, scheduling algorithm, read over GC); It would be obvious to one skilled in the art before the effective filing date of the claimed invention that sequential accesses may correspond to sequential write accesses and random accesses may corresponds to random read accesses), a presence of a comparatively large deep queue of reads, the comparatively large deep queue of reads including additional reads scheduled upon delivery of read completions from a flash ([0067] a storage device may need a queue with a large queue depth to meet a specific IOPS requirement).
Hamilton et al. and Ki et al. are analogous art because Hamilton et al. teach an architecture for storage optimization that matches data to storage mediums in hybrid systems and Ki et al. teach reconfiguring storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hamilton et al. and Ki et al. before him/her, to modify the teachings of Hamilton et al. with the Ki et al. teachings of a storage device with a plurality of operational features because including sequential write streams in the presence or in the absence of additional concurrent reads and writes and including a presence of isolated reads in the set of available operation modes would enable the system to tune the performance of the storage system based on changes to the operation of the storage 
Regarding claim 9, Hamilton et al. disclose: 
	The broadest reasonable interpretation in light of the specification given to the limitations of claim 1 is also given to the limitations of claim 9.
A non-transitory computer readable storage medium comprising a computer readable program (Col 14, line 18:  the subject matter has been described above in the general context of computer-executable instructions of a program that runs on one or more computers) for managing a solid state storage system with hybrid storage technologies (FIG. 1 System 100 is a hybrid of three types of memory technologies; Col 5 lines 26-31:  system 100 illustrates three different memory types: high performance memory (e.g., battery backed memory 102), middle performance memory (e.g., flash memory 104), and low performance memory (e.g., hard disk 106); characterized either collectively or individually as storage device(s)), wherein the computer readable program when executed on a computer causes the computer to perform the steps of: 
monitoring one or more storage request streams to identify operating mode characteristics therein (the claim merely requires monitoring by identification; Col 2, lines 10:  data can be monitored or analyzed to determine relevant data attributes; Col 6 lines 57-62:  Monitor component 112 can scrutinize various operations of storage units (e.g., storage 208) to determine functionality. For example, monitor component 112 can acquire information concerning storage characteristics, in particular reference rates that relate to data recorded on storage 208) from among a set of possible operating mode characteristics (Col 2, line 11:  data attributes, such as the number of references to the data per time (e.g., reference rate); Col 5, line 50:  One example reference rate can be I/O reference rates, such as page reference rates), the set of possible operating mode characteristics (Col 5, line 50:  I/O reference rates) corresponding to a set of available operating modes (Col 4, lines 53-65:  applications (or portions thereof) that run at a relatively high I/O density generally perform well on a high performance storage media such as flash memory, which is typically able to withstand data-intensive operations, such as those producing high I/O rates (e.g., high number of accesses)… Conversely, applications that run at a relatively low I/O density can gain appropriate functionality though operation on low performance memory, such as hard disks. For instance, hard disks can be cheaper to obtain, but at the cost of throughput (e.g., a limited I/O density can be supported at one time and thus operations can take longer to complete)) of the hybrid storage technologies (Col 5, lines 25-29:  high performance memory (e.g., battery backed memory 102), middle performance memory (e.g., flash memory 104), and low performance memory (e.g. hard disk 106)), and including a number of reads over a given time period, a number of writes over the given time period (Col 3, line 48:  the term “I/O density” means average I/Os per time over storage space (e.g., number of I/O requests per second per gigabyte; I/Os are read and write operations)…
identifying a current operating mode (Col 4, lines 53-65:  high I/O density…data-intensive) from among the set of available operating modes Col 4, lines 53-65:  (high I/O (i.e. writes and reads) density…data-intensive operations or low I/O density (i.e. not data- intensive)) responsive to the identified operating mode characteristics (Col 4, line 56: data-intensive operations, such as those producing high I/O rates (e.g., high number of accesses); i.e. the operation producing high I/O rates are identified as data-intensive operations);
predicting a future operating mode responsive to variations in workload requirements to generate at least one future operating mode prediction, the workload variations including a time (Col 7 lines 1-20:  Learn component 204 can make resolutions that concern storage of information. Thus, when a particular application runs on controller 110, it is generally the case that certain information is commonly accessed, while other information is only rarely accessed. In accordance therewith, learn component 204 can modify operation of various components (e.g., artificial intelligence (AI) component 206) to comply with learned data. In an illustrative case, when an e-mail application is launched, contact list data might have an increased number of references (i.e. a prediction). Hence, learn component 204 can instruct artificial intelligence component 206 to prepare for a relatively large number of moves (i.e. a future operating mode of high I/O density) since it is predicted that contact list data will have high or increasing reference rates (i.e. the prediction is based on variations in workload requirements). Such feature can increase efficiency given some actions can take place prior to observation by the monitor component 112 and a preemptive response can mitigate decreased efficiency. Monitor component 112 can use …a dynamic profile (e.g., created through observation of storage devices) to determine where data blocks should be located); Col 7 lines 34-45:  AI component 206 can employ one of numerous methodologies for learning from data and then drawing inferences and/or making determinations related to dynamically storing information across multiple storage units (e.g., Hidden Markov Models (HMMs) and related prototypical dependency models, more general probabilistic graphical models, such as Bayesian networks, e.g., created by structure search using a Bayesian model score or approximation, linear classifiers, such as support vector machines (SVMs), non-linear classifiers, such as methods referred to as "neural network" methodologies, fuzzy logic methodologies, and other approaches that perform data fusion, etc.)), the workload variations (Col 6, line 14: reference rates will constantly change or evolve over time for data in system 100); and 
controlling, using a controller (FIG. 1 Controller 110 which includes Monitor Component 112), at least one of data placement (Col 7, line 17:  Monitor component 112 can use…a dynamic profile (e.g., created through observation of storage devices) to determine where data blocks should be located)), wear leveling, garbage collection, and read performance of the storage system, responsive to the at least one future operating mode prediction (Col 6, line 37:  Placement in different media can occur automatically; for example, artificial intelligence or machine learning techniques can be utilized to control or facilitate automated placement; see Col 7, lines 1-20), the controller being configured for improving read performance of the storage system FIG. 8 Step 804 Storing a Data Piece in a Medium; FIG. 8 Step 806 Analyzing a Data Piece Reference Rate; FIG. 8 Step 810 Determining an Appropriate Medium for Storage of the Data Piece Based on a Comparison Result; Col 4, line 53:  applications (or portions thereof) that run at a relatively high I/O density generally perform well on a high performance storage media such as flash memory, which is typically able to withstand data-intensive operations, such as those producing high I/O rates (e.g., high number of accesses). However, flash memory can be more expensive than a low performance memory. Conversely, applications that run at a relatively low I/O density can gain appropriate functionality though operation on low performance memory, such as hard disks. For instance, hard disks can be cheaper to obtain, but at the cost of throughput (e.g., a limited I/O density can be supported at one time and thus operations can take longer to complete) by placing duplicate data in the storage system (FIG. 8 Step 812 Is the Data Piece to be Moved?; Col 9, line 15:  data 505 that can be received by controller 110 for storing to storage media 504-508. Data 502 can originate from any number of different sources. For example, data 502 can be downloaded, received from a computer, an application, or another storage medium and so on; One of ordinary skill in the art, before the effective filing date or the claimed invention, would recognize that data received from a source storage medium is a copy, or duplicate, of the data stored at the source).
Hamilton et al. do not appear to explicitly teach operating mode characteristics that include “sequential write streams in the presence or in the absence of additional concurrent reads and writes, a presence of isolated reads, a presence of a comparatively large deep queue of reads, the comparatively large deep queue of reads including additional reads scheduled upon delivery of read completions from a flash.” However, Ki et al. disclose:
sequential write streams in the presence or in the absence of additional concurrent reads and writes (Examiner interprets sequential write streams in the presence or in the absence of additional concurrent reads and writes to be any sequential write stream), a presence of isolated reads ([0054] The reconfigurable storage device 102 may further include a plurality of operational features, referred to here as a feature set 120. In one embodiment, the feature set 120 may include hardware operation (e.g., clock frequency, over-provisioning ratio), command scheduling policy (e.g., read over write, random access over sequential access, small request over big request, scheduling algorithm, read over GC); It would be obvious to one skilled in the before the effective filing date of the claimed invention that sequential accesses may correspond to sequential write accesses and random accesses may corresponds to random read accesses), a presence of a comparatively large deep queue of reads, the comparatively large deep queue of reads including additional reads scheduled upon delivery of read completions from a flash ([0067] a storage device may need a queue with a large queue depth to meet a specific IOPS requirement).

Regarding claim 17, Hamilton et al. disclose:
	The broadest reasonable interpretation in light of the specification given to the limitations of claim 1 is also given to the limitations of claim 17.
A solid state storage system with hybrid storage technologies, comprising: 
a monitor (FIG. 2 Monitor Component 112) for monitoring one or more storage request streams to identify operating mode characteristics therein (the claim merely requires monitoring by identification; Col 2, lines 10:  data can be monitored or analyzed to determine relevant data attributes; Col 6 lines 57-62:  Monitor component 112 can scrutinize various operations of storage units (e.g., storage 208) to determine functionality. For example, monitor component 112 can acquire information concerning storage characteristics, in particular reference rates that relate to data recorded on storage 208) from among a set of possible operating mode characteristics (Col 2, line 11:  data attributes, such as the number of references to the data per time (e.g., reference rate); Col 5, line 50:  One example reference rate can be I/O reference rates, such as page reference rates), and identifying a current operating mode (Col 4, lines 53-65:  high I/O density…data-intensive) from among the set of available operating modes Col 4, lines 53-65:  (high I/O (i.e. writes and reads) density…data-intensive operations or low I/O density (i.e. not data- intensive)) responsive to the identified operating mode characteristics (Col 4, line 56: data-intensive operations, such as those producing high I/O rates (e.g., high number of accesses); i.e. the operation producing high I/O rates are identified as data-intensive operations), the set of available operating modes (operating modes is merely a label) including at least one of write intensive, read intensive (Col 4, lines 53-65:  high I/O (i.e. writes and reads) density…data-intensive operations), or light storage use (low I/O density (i.e. not data- intensive operations)), and including a number of reads over a given time period, a number of writes over the given time period (Col 3, line 48:  the term “I/O density” means average I/Os per time over storage space (e.g., number of I/O requests per second per gigabyte; I/Os are read and write operations)… 
a predictor (FIG. 2 Learn Component 204) for predicting a future operating mode responsive to variations in workload requirements to generate at least one future operating mode prediction, the workload variations including a time evolution of the current operating mode (Col 7 lines 1-20:  Learn component 204 can make resolutions that concern storage of information. Thus, when a particular application runs on controller 110, it is generally the case that certain information is commonly accessed, while other information is only rarely accessed. In accordance therewith, learn component 204 can modify operation of various components (e.g., artificial intelligence (AI) component 206) to comply with learned data. In an illustrative case, when an e-mail application is launched, contact list data might have an increased number of references (i.e. a prediction). Hence, learn component 204 can instruct artificial intelligence component 206 to prepare for a relatively large number of moves (i.e. a future operating mode of high I/O density) since it is predicted that contact list data will have high or increasing reference rates (i.e. the prediction is based on variations in workload requirements). Such feature can increase efficiency given some actions can take place prior to observation by the monitor component 112 and a preemptive response can mitigate decreased efficiency. Monitor component 112 can use …a dynamic profile (e.g., created through observation of storage devices) to determine where data blocks should be located; Col 7 lines 34-45:  AI component 206 can employ one of numerous methodologies for learning from data and then drawing inferences and/or making determinations related to dynamically storing information across multiple storage units (e.g., Hidden Markov Models (HMMs) and related prototypical dependency models, more general probabilistic graphical models, such as Bayesian networks, e.g., created by structure search using a Bayesian model score or approximation, linear classifiers, such as support vector machines (SVMs), non-linear classifiers, such as methods referred to as "neural network" methodologies, fuzzy logic methodologies, and other approaches that perform data fusion, etc.)), the workload variations including a time evolution of the current operating mode (Col 6, line 14: reference rates will constantly change or evolve over time for data in system 100); and 
a controller (FIG. 1 Controller 110 which includes Monitor Component 112) configured for controlling at least one of data placement (Col 7, line 17:  Monitor component 112 can use…a dynamic profile (e.g., created through observation of storage devices) to determine where data blocks should be located)), wear leveling, garbage collection, and read performance of the storage system responsive to the at least one future operating mode prediction, the controller being further configured for improving read performance of the storage system FIG. 8 Step 804 Storing a Data Piece in a Medium; FIG. 8 Step 806 Analyzing a Data Piece Reference Rate; FIG. 8 Step 810 Determining an Appropriate Medium for Storage of the Data Piece Based on a Comparison Result; Col 4, line 53:  applications (or portions thereof) that run at a relatively high I/O density generally perform well on a high performance storage media such as flash memory, which is typically able to withstand data-intensive operations, such as those producing high I/O rates (e.g., high number of accesses). However, flash memory can be more expensive than a low performance memory. Conversely, applications that run at a relatively low I/O density can gain appropriate functionality though operation on low performance memory, such as hard disks. For instance, hard disks can be cheaper to obtain, but at the cost of throughput (e.g., a limited I/O density can be supported at one time and thus operations can take longer to complete) by placing duplicate data in the storage system (FIG. 8 Step 812 Is the Data Piece to be Moved?; Col 9, line 15:  data 505 that can be received by controller 110 for storing to storage media 504-508. Data 502 can originate from any number of different sources. For example, data 502 can be downloaded, received from a computer, an application, or another storage medium and so on; One of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that data received from a source storage medium is a copy, or duplicate, of the data stored at the source).
Hamilton et al. do not appear to explicitly teach operating mode characteristics that include “sequential write streams in the presence or in the absence of additional concurrent reads and writes, a presence of isolated reads, a presence of a comparatively large deep queue of reads, the comparatively large deep queue of reads including additional reads scheduled upon delivery of read completions from a flash.” However, Ki et al. disclose:
sequential write streams in the presence or in the absence of additional concurrent reads and writes (Examiner interprets sequential write streams in the presence or in the absence of additional concurrent reads and writes to be any sequential write stream), a presence of isolated reads ([0054] The reconfigurable storage device 102 may further include a plurality of operational features, referred to here as a feature set 120. In one embodiment, the feature set 120 may include hardware operation (e.g., clock frequency, over-provisioning ratio), command scheduling policy (e.g., read over write, random access over sequential access, small request over big request, scheduling algorithm, read over GC); It would be obvious to one skilled in the art before the effective filing date of the claimed invention that sequential accesses may ), a presence of a comparatively large deep queue of reads, the comparatively large deep queue of reads including additional reads scheduled upon delivery of read completions from a flash ([0067] a storage device may need a queue with a large queue depth to meet a specific IOPS requirement).
The motivation for combining is based on the same rationale presented for the rejection of independent claim 1.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being obvious over Hamilton et al., and Ki et al., and further in view of Goss et al. (US 2012/0124273).
Regarding claims 4, Hamilton et al. teach a method of controlling data placement based on inferences about the data. However, Hamilton et al. and Ki et al. do not explicitly teach while Goss et al. disclose:
The method of claim 1, wherein said controlling step comprises placing data from a data stream corresponding to at least one of the storage request streams in a worn out region of the storage system that meets without exceeding retention needs of the data stream, when a time period that the data is to be written is below a threshold time period. (Goss et al. teach a method of predicting the actual wear-out of a region vs. the manufacture specified wear-out of a region by measuring current write completion times, see FIG. 4A and [0060]-[0065]. If the end of life is actually greater than that stated by the manufactures’ specification, then data can be written to regions that are specified as “worn-out” by the manufacturer as long as the data is written below the predicted threshold time period, i.e. the end of life predicted by Goss et al.)
Hamilton et al., Ki et al., and Goss et al. are analogous art because Hamilton et al. teach an architecture for storage optimization that matches data to storage mediums in hybrid systems; Ki et al. teach reconfiguring storage systems; and Goss et al. teach estimating the wear of non-volatile, solid state memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hamilton et al., Ki et al., and Goss et al. before him/her, to modify the combined teachings of Hamilton et al. and Ki et al. with the teachings of Goss et al. because in order to write to regions that the manufacture indicates are worn-out. The manufacture’s specifications for end of life are typically conservative (Goss et al. [0029]). More accurately predicting the current state of wear would enable the combination to place data in regions that the manufacturers’ specification indicates are worn-out, extending the life of the device.
Regarding claims 12, Hamilton et al. teach a method of controlling data placement based on inferences about the data. However, Hamilton et al. and Ki et al. not explicitly teach while Goss et al. disclose:
The computer readable storage medium of claim 9, wherein said controlling step comprises placing data from a data stream corresponding to at least one of the storage request streams in a worn out region of the storage system that meets without exceeding retention needs of the data stream, when a time period that the data is to be written is below a threshold time period. (Goss et al. teach a method of predicting the actual wear-out of a region vs. the manufacture specified wear-out of a region by measuring current write completion times, see FIG. 4A and [0060]-[0065]. If the end of life is actually greater than that stated by the manufactures’ specification, then data can be written to regions that are specified as “worn-out” as long as the data is written below the predicted threshold time period.)
The motivation for combining is based on the same rationale presented for the rejection of claim 4.
Regarding claims 20, Hamilton et al. teach a method of controlling data placement based on inferences about the data. However, Hamilton et al. and Ki et al. do not explicitly teach while Goss et al. disclose:
The system of claim 17, wherein said controller places data from a data stream corresponding to at least one of the storage request streams in a worn out region of the storage system that meets without exceeding retention needs of the data stream, when a time period that the data is to be written is below a threshold time period. (Goss et al. teach a method of predicting the actual wear-out of a region vs. the manufacture specified wear-out of a region by measuring current write completion times, see FIG. 4A and [0060]-[0065]. If the end of life is actually greater than that stated by the manufactures’ specification, then data can be written to regions that are specified as “worn-out” as long as the data is written below the predicted threshold time period.)
The motivation for combining is based on the same rationale presented for the rejection of claim 4.

Claims 5, 8, 13, and 16 are rejected under 35 U.S.C. 103 as being obvious over Hamilton et al. and Ki et al., and further in view of Iyigun et al. (US 8,812,744).
Regarding claim 5, Hamilton et al. and Ki et al. do not appear to explicitly teach while Iyigun et al. disclose:
(FIG. 1 Hybrid Drive 102) comprise single-level cell technology and multi-level cell technology (Col 3 lines 36-45:  Performance part 112 and base part 114 can be implemented in different manners. In one or more embodiments, performance part 112 is a solid state device (e.g., a flash memory device) and base part 114 is rotational storage device (e.g., a magnetic hard disk drive). Alternatively, parts 112 and 114 can be implemented in other manners. For example, performance part 112 can be one type of solid state device (e.g., single-level cell (SLC) flash memory) and base part 114 can be another type of solid state device (e.g., multi-level cell (MLC) flash memory)).
Hamilton et al., Ki et al., and Iyigun et al. are analogous art because Hamilton et al. teach an architecture for storage optimization that matches data to storage mediums in hybrid systems; Ki et al. teach reconfiguring storage systems; and Iyigun et al. teach assessing priority data in a hybrid storage system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hamilton et al., Ki et al., and Iyigun et al. before him/her, to modify the combined teachings of Hamilton et al. and Ki et al. with the teachings of Iyigun et al. in order to apply the method of optimizing storage in hybrid systems to a hybrid system composed of single-level cell technology (SLC) and multi-level cell technology (MLC). The combination would improve performance for a SLC-MLC hybrid system (Hamilton et al., Col 4 lines 47-50).
Regarding claim 8, Hamilton et al. and Ki et al. do not appear to explicitly teach while Iyigun et al. disclose: 
The method of claim 1, wherein the storage system is one of a flash storage system (Col 3 lines 36-39:  Performance part 112 and base part 114 can be implemented in different manners. In one or more embodiments, performance part 112 is a solid state device (e.g., a flash memory device)) and a phase change memory (PCM) (Col 3 lines 45-49:  one or both of parts 112 and 114 can be implemented using various other types of storage devices and technology, such as … phase change memory technology).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hamilton et al., Ki et al., and Iyigun et al. before him/her, to modify the combined teachings of Hamilton et al. and Ki e al. with the teachings of Iyigun et al. in order to apply the method of optimizing storage in hybrid systems to a hybrid system composed of a flash storage system and a phase change memory (PCM). The combination would improve performance for a flash-PMC hybrid system (Hamilton et al., Col 4 lines 47-50).
Regarding claim 13, Hamilton et al. and Ki et al. do not appear to explicitly teach while Iyigun et al. disclose: 
The computer readable storage medium of claim 9, wherein the hybrid storage technologies (FIG. 1 Hybrid Drive 102) comprise single-level cell technology and multi-level cell technology (Col 3 lines 36-45:  Performance part 112 and base part 114 can be implemented in different manners. In one or more embodiments, performance part 112 is a solid state device (e.g., a flash memory device) and base part 114 is rotational storage device (e.g., a magnetic hard disk drive). Alternatively, parts 112 and 114 can be implemented in other manners. For example, performance part 112 can be one type of solid state device (e.g., single-level cell (SLC) flash memory) and base part 114 can be another type of solid state device (e.g., multi-level cell (MLC) flash memory)).

Regarding claim 16, Hamilton et al. and Ki et al. not appear to explicitly teach while Iyigun et al. disclose: 
The computer readable storage medium of claim 9, wherein the storage system is one of a flash storage system (Col 3 lines 36-39:  Performance part 112 and base part 114 can be implemented in different manners. In one or more embodiments, performance part 112 is a solid state device (e.g., a flash memory device)) and a phase change memory (PCM) (Col 3 lines 45-49:  one or both of parts 112 and 114 can be implemented using various other types of storage devices and technology, such as … phase change memory technology).
The motivation for combining is based on the same rationale presented for the rejection of claim 8.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being obvious over Hamilton et al. and Ki et al., and further in view of Franceschini et al. (US 2012/0226962).
Regarding claims 6, Hamilton et al. and Ki et al. do not appear to explicitly teach while Franceschini et al. disclose:
The method of claim 1, wherein the hybrid storage technologies comprise a same storage technology used in at least two different ways ([0005] The method includes receiving write data to be written into a memory that is logically divided into pa plurality of regions. The plurality of regions includes a first region and a second region that are implemented by the same memory technology. The memory is subject to degradation as a result of write operations. The write data is classified as dynamic data or static data. The write data is encoded using a first type of encoding in response to the write data being classified as dynamic. The write data encoded using the first type of encoding is stored in the first region of the memory. The write data is encoded using a second type of encoding and stored in the second region of the memory in response to classifying the write data as static data).
Hamilton et al., Ki et al., and Franceschini et al. are analogous art because Hamilton et al. teach an architecture for storage optimization that matches data to storage mediums in hybrid systems; Ki et al. teach reconfiguring storage systems; and Franceschini et al. teach wear-focusing of non-volatile memories.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hamilton et al. and Franceschini et al. before him/her, to modify the teachings of Hamilton et al. with the teachings of Franceschini et al. in order to apply the method of optimizing storage in a system that partitions a memory technology so that each partition is used in two different ways. The combination would improve performance for a system (Hamilton et al., Col 4 lines 47-50).
Regarding claims 14, Hamilton et al. and Ki et al. do not appear to explicitly teach while Franceschini et al. disclose:
The computer readable storage medium of claim 9, wherein the hybrid storage technologies comprise a same storage technology used in at least two different ways ([0005] The method includes receiving write data to be written into a memory that is logically divided into pa plurality of regions. The plurality of regions includes a first region and a second region that are implemented by the same memory technology. The memory is subject to degradation as a result of write operations. The write data is classified as dynamic data or static data. The write data is encoded using a first type of encoding in response to the write data being classified as dynamic. The write data encoded using the first type of encoding is stored in the first region of the memory. The write data is encoded using a second type of encoding and stored in the second region of the memory in response to classifying the write data as static data).
The motivation for combining is based on the same rationale presented for the rejection of claim 6.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being obvious over Hamilton et al. and Ki et al., and further in view of Franceschini et al., Sinclair, and Calderbank et al. (US 2015/0248325).
Regarding claim 7, Hamilton et al. and Ki et al. do not appear to explicitly teach while Franceschini et al. further disclose:
The method of claim 6, wherein the hybrid storage technologies comprise single-level cell technology configured to be wear focused and the single-level cell technology configured to be wear delayed. (Franceschini teaches wear-focused and wear-delayed regions in the same device:  [0016] the term “dynamic data” refers to the data that is frequently updated and the term “static data” refers to the data that is less frequently or rarely updated; [0017] a memory such as a flash memory (made up of one or more NAND flash memory devices) is virtually partitioned into two regions, a “wear-focused region” or “dynamic data region” for storing dynamic data, and a “static data region” for storing static data (i.e. wear delayed). Frequently updated data is stored in the wear-focused data region (typically a smaller region of memory compared to the static data region) and thus the wear-focused data region wear out much faster than the static data region (i.e. wears out much faster than the wear-delayed region).)

However, Hamilton et al., Ki et al., and Franceschini et al. do not appear to explicitly teach while Sinclair discloses partitioning a non-volatile memory and determining whether to place data on a first type of non-volatile memory or a second type of non-volatile memory: [0007] relocating selected data between partitions in a non-volatile storage device. The method includes receiving data in a first type of non-volatile memory in the non-volatile storage device. A determination is made in the non-volatile storage device as to whether the received data satisfies heightened read probability criteria (or a delete probability criteria, see [0008]), where the heightened read probability criteria identify received data having a greater probability of being read from the non-volatile storage device in a near term than an average read probability of data in the non-volatile storage device. If the received data is determined not to satisfy the criteria, the data is transferred from the first type of non-volatile memory to a second type of non-volatile memory in the non-volatile storage device, where the first type of non-volatile memory comprises a higher endurance memory than the second type of non-volatile memory.
Furthermore, Sinclair teaches a binary partition (SLC) 106 corresponding to the higher endurance memory partition and a multi-level cell (MLC) partition 108 corresponding to the 
The method of claim 6, wherein the hybrid storage technologies comprise single-level cell technology configured to be wear focused (FIG. 4 Step 408 and Step 410, Heightened Read and/or Delete Criteria Met, then Retain Data in Binary Partition) and the single-level cell technology  configured to be wear delayed.
Hamilton et al., Ki et al., Franceschini et al., and Sinclair are analogous art because Hamilton et al. teach an architecture for storage optimization that matches data to storage mediums in hybrid systems; Ki et al. teach reconfiguring storage systems; Franceschini et al. teach wear-focusing of non-volatile memories; and Sinclair teaches storage of data in different regions of a storage device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hamilton et al., Ki et al., Franceschini et al., and Sinclair before him/her, to modify the combined teachings of Hamilton et al. Ki et al., and Franceschini et al. with the teachings of Sinclair in order to configure a single-cell technology to be wear-focused. The combination would enable high-endurance type of memory to be used for dynamic data because it is more durable (Sinclair [0020]).
However, Hamilton et al., Ki et al., Franceschini et al., and Sinclair do not appear to explicitly teach while Calderbank et al. discloses wear out of flash cells is delayed by reducing the frequency with which blocks are erased…by increasing the number of writes before an erasure is necessary, as well as by writing in an even manner across the page as provided by 
The method of claim 6, wherein the hybrid storage technologies comprise single-level cell technology configured to be wear focused and the single-level cell technology configured to be wear delayed (FIG. 3 Flash SSD).
Hamilton et al., Ki et al., Franceschini et al., Sinclair, and Calderbank et al.  are analogous art because Hamilton et al. teach an architecture for storage optimization that matches data to storage mediums in hybrid systems; Ki et al. teach reconfiguring storage systems; Franceschini et al. teach wear-focusing of non-volatile memories; Sinclair teaches storage of data in different regions of a storage device; and Calderbank et al. teach systems and methods for extending the lifetime on non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed, having the teachings of Hamilton et al., Ki et al., Franceschini et al., Sinclair and Calderbank et al. before him/her, to modify the combined teachings of Hamilton et al., Ki et al., Franceschini et al., and Sinclair with the teachings of Calderbank et al. in order to implement a device with a wear-focused SLC and a wear-delayed SLC. Franceschini et al. teaches using the same memory technology partitioned and configured for two different uses and those two different uses are wear-focused and wear-delayed. Sinclair specifically teaches SLC configured to be wear-focused, but also teaches that the same memory technology may be configured to be wear-focused and wear-delayed. Calderbank et al. teach that SLC may be wear-delayed. It would be obvious that SLCs may be configured to be wear-focused or wear-delayed. The combination would enable a hybrid device with two SLCs in which one 
Regarding claim 15, Hamilton et al. and Ki et al. do not appear to explicitly teach while Franceschini et al. further disclose:
The computer readable storage medium of claim 14, wherein the hybrid storage technologies comprise single-level cell technology configured to be wear focused and the single-level cell technology configured to be wear delayed. ([0016] the term “dynamic data” refers to the data that is frequently updated and the term “static data” refers to the data that is less frequently or rarely updated; [0017] a memory such as a flash memory (made up of one or more NAND flash memory devices) is virtually partitioned into two regions, a “wear-focused region” or “dynamic data region” for storing dynamic data, and a “static data region” for storing static data (i.e. wear delayed). Frequently updated data is stored in the wear-focused data region (typically a smaller region of memory compared to the static data region) and thus the wear-focused data region wear out much faster than the static data region (i.e. wears out much faster than the wear-delayed region).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hamilton et al., Ki et al., and Franceschini et al. before him/her, to modify the combined teachings of Hamilton et al. and Ki et al. with the teachings of Franceschini et al. in order to apply the method of optimizing storage in a system that partitions a memory technology so that each partition is used in two 
However, Hamilton et al., Ki et al., and Franceschini et al. do not appear to explicitly teach while Sinclair discloses partitioning a non-volatile memory and [0007] relocating selected data between partitions in a non-volatile storage device. The method includes receiving data in a first type of non-volatile memory in the non-volatile storage device. A determination is made in the non-volatile storage device as to whether the received data satisfies heightened read probability criteria (or a delete probability criteria, see [0008]), where the heightened read probability criteria identify received data having a greater probability of being read from the non-volatile storage device in a near term than an average read probability of data in the non-volatile storage device. If the received data is determined not to satisfy the criteria, the data is transferred from the first type of non-volatile memory to a second type of non-volatile memory in the non-volatile storage device, where the first type of non-volatile memory comprises a higher endurance memory than the second type of non-volatile memory.
Furthermore, Sinclair teaches a binary partition (SLC) 106 corresponding to the higher endurance memory partition and a multi-level cell (MLC) partition 108 corresponding to the lower endurance partition, see [0019]; Sinclair teaches that MLC flash memory cells have a lower durability and wear out in fewer programming cycles than SLC flash memory, see [0020]; and Sinclair teaches that the same memory technology (MLCs) may be used for both the higher and lower memory partitions, see [0020].
The method of claim 6, wherein the hybrid storage technologies comprise single-level cell technology configured to be wear focused (FIG. 4 Step 408 and Step 410, Heightened Read and/or Delete Criteria Met, then Retain Data in Binary Partition) and the single-level cell technology configured to be wear delayed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hamilton et al., Ki et al., Franceschini et al., and Sinclair before him/her, to modify the combined teachings of Hamilton et al., Ki et al., and Franceschini et al. with the teachings of Sinclair in order to configure a single-cell technology to be wear-focused. The combination would enable high-endurance type of memory to be used for dynamic data because it is more durable (Sinclair [0020]).
However, Hamilton et al., Ki et al., Franceschini et al., and Sinclair do not appear to explicitly teach while Calderbank et al. discloses wear out of flash cells is delayed by reducing the frequency with which blocks are erased…by increasing the number of writes before an erasure is necessary, as well as by writing in an even manner across the page as provided by embodiments of the invention, the wear out of flash cells can be delayed (i.e. wear delayed), see [0047]-[0048]. Furthermore, Calderbank et al. teaches that embodiments are also applicable to SLCs, see [0040], (i.e. SLC configured to be wear delayed).
The method of claim 6, wherein the hybrid storage technologies comprise single-level cell technology configured to be wear focused and the single-level cell technology configured to be wear delayed (FIG. 3 Flash SSD).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hamilton et al., Ki et al., Franceschini et al., Sinclair and Calderbank et al.  before him/her, to modify the combined teachings of Hamilton et al., Ki et al., Franceschini et al., and Sinclair with the teachings of Calderbank et al. in order to implement a device with a wear-focused SLC and a wear-delayed .

Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive. 
Applicant’s remarks have been fully considered. However, the arguments with respect to the rejection of claim 1 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention are found unpersuasive.
Regarding the substance of the examiner’s indefiniteness rejection as argued on pages 9-10 of the remarks, the requirements for definiteness are discussed in MPEP § 2173.02, MPEP § 2173.05, and 35 U.S.C. § 112.
Applicant’s arguments regarding the indefiniteness of the claim 1 element “deep queue” are not persuasive. While the specification provides open-ended examples of what a deep queue 
Therefore, the rejection of claim 1 as being indefinite is maintained.
With respect to the 35 U.S.C. 103 rejection in view of Hamilton et al., Ki et al., and Borchers et al. set for in the Non-Final Rejection mailed September 21, 2021, applicant’s arguments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hamilton et al. and Ki et al. based on applicant’s amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137